--------------------------------------------------------------------------------

EXHIBIT 10.5
 
INSMED INCORPORATED


INCENTIVE STOCK OPTION AGREEMENT




No. of shares subject to Option:  ____________


THIS Incentive Stock Option Agreement (“Agreement”) dated this ________________,
 between Insmed, Incorporated, a Virginia corporation (the "Company"), and
________________ ("Participant"), is made pursuant and subject to the provisions
of the Insmed Incorporated 2000 Stock Incentive Plan, as amended (the "Plan"), a
copy of which has been made available to the Participant.  All terms used herein
that are defined in the Plan have the same meaning given them in the Plan.


If and to the extent that this Agreement conflicts or is inconsistent with the
terms, conditions and provisions of any employment, consulting or similar
services agreement between the Participant and the Company as may be in effect
(the “Service Agreement”), the Service Agreement shall control, and this Award
Agreement shall be deemed to be modified accordingly so long as such
modification is not expressly prohibited by the Plan.


1.         Grant of Option.  Pursuant to the Plan, the Company, on
_________________ (the "Date of Grant"), granted to Participant, subject to the
terms and conditions of the Plan and subject further to the terms and conditions
herein set forth, the right and option to purchase from the Company all or any
part of an aggregate of _________ shares of Common Stock at the option price of
$________ per share, being not less than the Fair Market Value of such shares on
the Date of Grant (“Option”).  This Option is intended to be an "incentive stock
option" within the meaning of Section 422 of the Code.  This Option is
exercisable as hereinafter provided.


2.         Terms and Conditions.  This Option is subject to the following terms
and conditions:


 
(a)
Expiration Date.  This Option shall expire ten years from the Date of Grant (the
"Expiration Date").



 
(b)
Exercise of Option.  Except as provided in paragraphs 3, 4 and 5, this Option
shall be exercisable with respect to twenty-five percent (25%) of the shares of
Common Stock subject to this Option on the first anniversary of the Date of
Grant (the “First Anniversary Date”) and with respect to an additional twelve
and a half percent (12.5%) of the shares of Common Stock subject to this Option
on the sixth month anniversary of the First Anniversary Date and each sixth
month anniversary date thereafter through the fourth anniversary of the Date of
Grant. If the foregoing schedule would produce fractional shares, the number of
shares for which the Option becomes exercisable shall be rounded down to the
nearest whole share. Once this Option has become exercisable in accordance with
the preceding sentence it shall continue to be exercisable until the termination
of Participant's rights hereunder pursuant to paragraph 3, 4 or 5 or until the
Option has expired pursuant to subparagraph 2(a).  A partial exercise of this
Option shall not affect Participant's right to exercise this Option with respect
to the remaining shares, subject to the conditions of the Plan and this
Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)
Method of Exercising Option and Payment for Shares.  This Option shall be
exercised by written notice delivered to the attention of the Company's
Principal Financial Officer at the Company's principal office in New Jersey (see
attachment A – “Notice of Option Exercise”).  The exercise date shall be (i) in
the case of notice by mail, the date of postmark, or (ii) if delivered in
person, the date of delivery.  Such notice shall be accompanied by payment of
the Option price in full, in cash or cash equivalent acceptable to the
Committee, or by the surrender of shares of Common Stock with an aggregate Fair
Market Value (determined as of the day preceding the exercise date) which,
together with any cash or cash equivalent paid, is not less than the Option
price for the number of shares for which this Option is being exercised.



 
(d)
Nontransferability.  This Option may not be transferred except by will or by the
laws of descent and distribution.  During Participant's lifetime, this Option
may be exercised only by Participant.



 
(e)
Acceptance of Option.  The Participant shall have no rights with respect to this
Option unless he or she shall have accepted this Option by signing and
delivering to the Company a copy of this Agreement within thirty (30) days of
the Agreement date set forth in the first paragraph of this Agreement.



3.         Exercise in the Event of Death.  In the event Participant dies before
the expiration of this Option pursuant to subparagraph 2(a), this Option shall
be exercisable with respect to all or part of the shares of Common Stock that
Participant was entitled to purchase under subparagraph 2(b) on the date of
Participant’s death.  In that event, this Option may be exercised, to the extent
exercisable under subparagraph 2(b), by Participant's estate or by the person or
persons to whom his rights under this Option shall pass by will or the laws of
descent and distribution.  Participant's estate or such persons may exercise
this Option within one (1) year of Participant's death or during the remainder
of the period preceding the Expiration Date, whichever is shorter.


4.         Exercise in the Event of Permanent and Total Disability.  In the
event Participant becomes permanently and totally disabled within the meaning of
Section 22(e)(3) of the Code ("Permanently and Totally Disabled") before the
expiration of this Option pursuant to subparagraph 2(a), this Option shall be
exercisable with respect to all or part of the shares of Common Stock that
Participant was entitled to purchase under subparagraph 2(b) on the date he
ceases to be employed by the Company and its Affiliates as a result of his
becoming Permanently and Totally Disabled.  In that event, Participant may
exercise this Option, to the extent exercisable under subparagraph 2(b), within
one (1) year of the date he ceases to be employed by the Company and its
Affiliates as a result of his becoming Permanently and Totally Disabled or
during the period preceding the Expiration Date, whichever is shorter.


5.         Exercise After Termination of Employment.  Except as provided in
paragraphs 3 and 4 hereof, if the Participant ceases to be employed by the
Company and its Affiliates prior to the Expiration Date, this Option shall be
exercisable for all or part of the number of shares that the Participant was
entitled to purchase under subparagraph 2(b), as well as set forth under any
Service Agreement, on the date of Participant’s termination of employment. In
that event, Participant may exercise this Option, to the extent exercisable
under subparagraph 2(b) and/or under any Service Agreement, during the remainder
of the period preceding the Expiration Date or until the date that is three (3)
months after the date he ceases to be employed by the Company and its
Affiliates, whichever is shorter.
 
 
2

--------------------------------------------------------------------------------

 
 
6.         Notice.  Any notice or other communication given pursuant to this
Agreement shall be in writing and shall be personally delivered or mailed by
United States registered or certified mail, postage prepaid, return receipt
requested, to the Company at its principal place of business or to the
Participant at the address on the payroll records of the Company or, in either
case, at such other address as one party may subsequently furnish to the other
party in writing.  Any such notice shall be deemed to have been given (a) on the
date of postmark, in the case of notice by mail, or (b) on the date of delivery,
if delivered in person.


7.         Fractional Shares.  Fractional shares shall not be issuable
hereunder, and when any provision hereof may entitle Participant to a fractional
share such fraction shall be disregarded.


8.         No Right to Continued Employment.  This Option does not confer upon
Participant any right to continue in the employ of the Company or an Affiliate,
nor shall it interfere in any way with the right of the Company or an Affiliate
to terminate such employment at any time.


9.         Change in Capital Structure.  The terms of this Option shall be
adjusted as the Committee determines is equitably required in the event the
Company effects one or more stock dividends, stock split-ups, subdivisions or
consolidations of shares or other similar changes in capitalization.


10.       Governing Law.  This Agreement shall be governed by the laws of the
Commonwealth of Virginia.


11.       Conflicts.  In the event of any conflict between the provisions of the
Plan as in effect on the date hereof and the provisions of this Agreement, the
provisions of the Plan shall govern.  All references herein to the Plan shall
mean the Plan as in effect on the date hereof.


12.       Participant Bound by Plan.  Participant hereby acknowledges receipt of
a copy of the Plan and agrees to be bound by all the terms and provisions
thereof.


13.       Binding Effect.  Subject to the limitations stated above and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
legatees, distributees, and personal representatives of Participant and the
successors of the Company.


14.       Incentive Stock Option Treatment.  The terms of this Option shall be
interpreted in a manner consistent with the intent of the Company and the
Participant that the Option qualify as an Incentive Stock Option under Section
422 of the Code.  If any provision of the Plan or this Agreement shall be
impermissible in order for the Option to qualify as an Incentive Stock Option,
then the Option shall be construed and enforced as if such provision had never
been included in the Plan or the Option.  If and to the extent that the number
of Options granted pursuant to this Agreement exceeds the limitations contained
in Section 422 of the Code on the value of Shares with respect to which this
Option may qualify as an Incentive Stock Option, this Option shall be a
Non-Qualified Stock Option.


[Signatures on Following Page]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed his signature hereto.



 
INSMED INCORPORATED
                   
By:
     
Name:
Will Lewis
   
Title:
CEO and President
                                         
[NAME OF PARTICIPANT]
 

 
 
4

--------------------------------------------------------------------------------

 
 
Attachment A


Chief Financial Officer
Insmed Incorporated
9 Deer Park Drive, Suite C
Monmouth Junction, NJ 08852-1919




Notice Of Option Exercise






This letter is notice of my decision to exercise the option that was granted to
me on __________________.   The exercise will be effective on
_________________.   I am exercising the option for ________________ shares of
Common Stock.  Enclosed is my check for $ __________, which is the aggregate
option price for the number of shares for which I am exercising the option.


Please issue the certificate according to the following instructions:


Name/entity stock certificate issued to:
     

(If entity is a trust, please include date trust was established.)


Address to send stock certificate:
                     






 
Sincerely,
                         



Accepted by:
   



Date:
   



Note:  The date of exercise cannot be earlier than the date of delivery of this
notice or the postmark, if the notice is mailed.
 
 
5

--------------------------------------------------------------------------------